NO. 12-03-00006-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


B.L. BRYANT, JR.
CONSTRUCTION COMPANY,§
	APPEAL FROM THE 188TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

CLARK WARREN,
APPELLEE§
	GREGG COUNTY, TEXAS




MEMORANDUM OPINION ABATING APPEAL

PER CURIAM

 The parties have filed a joint motion to abate the appeal in which they request this court to
abate the appeal pending the preparation and execution of a settlement agreement.  The motion to
abate the appeal is granted.  Accordingly, this appeal is abated and hereby removed from the court's
active docket.  The appeal may be reinstated upon motion of any party.  All appellate deadlines are
suspended during this abatement.
	The parties will promptly file a motion to dismiss in this court when the settlement has been
memorialized by a signed written agreement.  The parties will promptly notify this court if they fail
to finalize the settlement.  If the court receives neither notification from the parties within ninety
days after the date of this opinion, on its own motion, the court will lift the abatement and the appeal
will proceed.
Opinion delivered August 13, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.




(PUBLISH)